DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, Species of Figures 2A-2D, claims 1 and 5-13 read on elected Figures 2A-2D in the reply filed on 12/2/2021 is acknowledged.  The traversal is on the ground(s) that Groups I-II-III should be examined together.  This is not found persuasive because searching other groups and/or Species require additional search and/or searching in other areas, class/subclass [note claims 21-29 and claims 15-20 do not read on elected Species of Figures 2A-2D.]
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 7 and 10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kireev et al. [US 20130020675 A1.]
Kireev et al. discloses a vertical inductor structure [figure 9], comprising:
- a first laminate substrate [906] forming a first portion of the vertical inductor structure; and

- a plurality of first traces [912, 914, 916] embedded in a layer of the laminate substrate; a plurality of first vertical columns [figure 9], each of which is coupled to a first end of a respective one of the plurality of first traces; and 
- a plurality of second vertical columns [figure 9], each of which is coupled to a second end of a respective one of the plurality of first traces, wherein the second laminate substrate is mounted on the first laminate substrate such that each of the plurality of first vertical columns of the first laminate substrate is coupled to a respective one of the plurality first vertical columns of the second laminate substrate, and each of the plurality of second vertical columns of the first laminate substrate is coupled to a respective one of the plurality of second vertical columns of the second laminate substrate [figure 9.]
Regarding claim 7, Kireev et al. inherently discloses wherein the first laminate substrate is coupled to the second laminate substrate using connections by copper pillars [figure 9.]
Regarding claim 10, Kireev et al. discloses 10. the first laminate substrate includes a first number of layers, and the second laminate substrate includes a second number of layers [paragraph 0078.]
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kireev et al.
Regarding claims 11-12, Kireev et al. discloses the use of multiple layers for the substrates [904, 906.]
The specific number of layers would have been an obvious design for the purpose of the intended applications and/or environments uses.
Regarding claim 13, Kireev et al. discloses the use of copper in the device.
Copper is a known material for using as conductor traces/patterns and coil in inductor and/or transformer devices.
It would have been obvious at the time the invention was made to use copper for the traces of Kireev et al. for the purpose of providing good electrical conductivity.
Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kireev et al. in view of Kim et al. [US 2015/0371751 A1.]
Regarding claim 5, Kireev et al. discloses the instant claimed invention except for a specific of the vertical columns.
Kim et al. discloses a vertical inductor [figure 3] including a plurality of vertical columns, wherein the vertical columns having a plurality of stacked, metal filled vias [312], wherein the stacked, metal filed vias connected/coupled to one another via capture pads [figure 3.]
It would have been obvious at the time the invention was made to use the vertical columns design of Kim et al. in Kireev et al. for the purpose of improving internal connections.
Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kireev et al. in view of Elji et al. [JP 2005-039007 A1.]
Regarding claim 8, Kireeve et al. discloses the instant claimed invention except for a shielding and a molding.

It would have been obvious at the time the invention was made to include a molding layer and a shielding layer in Kireev et al., as suggested by Elji et al., for the purpose of providing shielding for the device.
Regarding claim 9, Elji et al. discloses the molding material is insulating resin. 
It would have been obvious at the time the invention was made to use polymer for the insulating resin of Kireev et al. in view of Elji et al. for the purpose of improving insulation and/or facilitating manufacturing.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYEN T NGUYEN whose telephone number is (571)272-1996. The examiner can normally be reached Mon - Fri 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 

/TUYEN T NGUYEN/Primary Examiner, Art Unit 2837